Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical relationships. 
	Regarding claim 1, the claim recites mental processes and can be performed in the human mind. A human can perform ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’. Given the broadest reasonable interpretation the ‘determining’ limitation can be performed with pen and paper by a human, as paragraph 0054 of the specification discloses the equation derived from the prior paragraphs 0052,0053. A human can perform ‘determining a second data loss probability, the second data loss probability indicating reliability of the mapped redundant array of independent disks’. Given the broadest reasonable interpretation the ‘determining’ limitation can be performed with pen and paper by a human, as paragraph 0055 of the specification discloses the equation derived from the prior paragraphs 0052,0053. A human can perform ‘determining, based on the first and second data loss probabilities, a condition for 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element: ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’ and ‘determining a second data loss probability, the second data loss probability indicating reliability of the mapped redundant array of independent disks’ do not integrate a judicial exception into a practical application because these limitations do not recite the actual 
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. It should be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B.

The claim limitations do not include how the data is used in order to make any improvement in the functioning of the computer. In other words, what are you doing with the data. All that is stated in the claim limitations is the determination steps of calculating the data and the relationships between data. 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data 

Claim 2 recites ‘determining the first data loss probability comprises: determining a second relationship between a first probability for a single disk failure at any time and the number of disks in the traditional redundant array of independent disks; determining a third relationship between a second probability for a single disk failure within a predetermined time interval and a length of the predetermined time interval; and determining the first data loss probability based on the second and third relationships’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from paragraphs 0052,0053. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 3 recites ‘the second relationship indicates that the first probability for a single disk failure at any time is substantially proportional to the number of disks in the traditional redundant array of independent disk’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the 

	Claim 4 recites ‘the third relationship indicates that the second probability for a single disk failure within the predetermined time interval is substantially proportional to the length of the predetermined time interval’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 5 recites ‘determining the second data loss probability comprises: determining the second data loss probability based on the second and third relationships’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from paragraphs 0052,0053. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.



	Claim 7 recites ‘determining the condition for maintaining the reliability of the mapped redundant array of independent disks further comprises: determining, based on the desired rate and an actual rate for rebuilding the mapped redundant array of independent disks, a number of disks to be used in the mapped redundant array of independent disks’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from the paragraphs 0058,0059. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Regarding claim 8, with the exception of the recitation of ‘a first probability determining module; a second probability determining module; a condition determining module’ the claim recites mental processes and can be performed in the human mind. A 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a first probability determining module; a second probability 
This judicial exception is not integrated into a practical application because the additional element: ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’ and ‘determining a second data loss probability, the second data loss probability indicating reliability of the mapped redundant array of independent disks’ do not integrate a judicial exception into a practical application because these limitations do not recite the actual use of the data to affect an improvement (MPEP 2106.04(d)(1). According to MPEP 2106.04(d)(1): 
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an 

The claim limitations do not include how the data is used in order to make any improvement in the functioning of the computer. In other words, what are you doing with the data. All that is stated in the claim limitations is the determination steps of calculating the data and the relationships between data. 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘a first probability determining module; a second probability determining module; a condition determining module’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 
Also, the additional element ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’ and 

Claim 9 recites ‘determine the first data loss probability comprises: determine a second relationship between a first probability for a single disk failure at any time and the number of disks in the traditional redundant array of independent disks; determine a third relationship between a second probability for a single disk failure within a predetermined time interval and a length of the predetermined time interval; and determine the first data loss probability based on the second and third relationships’. The determine limitations can be performed with pen and paper by a human, as disclosed the equation derived from paragraphs 0052,0053. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 10 recites ‘the second relationship indicates that the first probability for a single disk failure at any time is substantially proportional to the number of disks in the traditional redundant array of independent disk’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological 

	Claim 11 recites ‘the third relationship indicates that the second probability for a single disk failure within the predetermined time interval is substantially proportional to the length of the predetermined time interval’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 12 recites ‘determine the second data loss probability comprises: determining the second data loss probability based on the second and third relationships’. The determine limitations can be performed with pen and paper by a human, as disclosed the equation derived from paragraphs 0052,0053. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 13 recites ‘determine the condition for maintaining the reliability of the mapped redundant array of independent disks further comprises: determining, based on 

	Claim 14 recites ‘determine, based on the desired rate and an actual rate for rebuilding the mapped redundant array of independent disks, a number of disks to be used in the mapped redundant array of independent disks’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from the paragraphs 0058,0059. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.


Regarding claim 15, with the exception of the recitation of ‘A computer program product…the computer program product comprising: a non-transitory computer readable medium encoded with computer-executable code, the code configured for the execution’ the claim recites mental processes and can be performed in the human mind. A human can perform ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’. 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘A computer program product…the computer program product comprising: a non-transitory computer readable medium encoded with computer-executable code, the code configured for the execution’ is directed to generic computer 
This judicial exception is not integrated into a practical application because the additional element: ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’ and ‘determining a second data loss probability, the second data loss probability indicating reliability of the mapped redundant array of independent disks’ do not integrate a judicial exception into a practical application because these limitations do not recite the actual use of the data to affect an improvement (MPEP 2106.04(d)(1). According to MPEP 2106.04(d)(1): 
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. It should be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word 

The claim limitations do not include how the data is used in order to make any improvement in the functioning of the computer. In other words, what are you doing with the data. All that is stated in the claim limitations is the determination steps of calculating the data and the relationships between data. 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements ‘A computer program product…the computer program product comprising: a non-transitory computer readable medium encoded with computer-executable code, the code configured for the execution’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).
Also, the additional element ‘determining, based on the first and second data loss probabilities, a condition for maintaining the reliability of the mapped redundant array of independent disks, wherein determining the condition for maintaining the reliability of the mapped redundant array of independent disks comprises: determining a first relationship between a first time for rebuilding the traditional redundant array of independent disks and a second time for rebuilding the mapped redundant array of independent disks, such that the second data loss probability does not exceed the first data loss probability’; ‘determining a first data loss probability, the first data loss probability indicating reliability of a traditional redundant array of independent disks’ and 

Claim 16 recites ‘determining the first data loss probability comprises: determining a second relationship between a first probability for a single disk failure at any time and the number of disks in the traditional redundant array of independent disks; determining a third relationship between a second probability for a single disk failure within a predetermined time interval and a length of the predetermined time interval; and determining the first data loss probability based on the second and third relationships’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from paragraphs 0052,0053. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 17 recites ‘the second relationship indicates that the first probability for a single disk failure at any time is substantially proportional to the number of disks in the traditional redundant array of independent disk’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological 

	Claim 18 recites ‘the third relationship indicates that the second probability for a single disk failure within the predetermined time interval is substantially proportional to the length of the predetermined time interval’. The recitation can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 19 recites ‘determining the condition for maintaining the reliability of the mapped redundant array of independent disks further comprises: determining, based on the first relationship, a desired rate for rebuilding the mapped redundant array of independent disk’. The determining limitations can be performed with pen and paper by a human, as disclosed the equation derived from the paragraph 0058. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 7,8-14.15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,8-14 of U.S. Patent No. 10540091. Although the claims at issue are not identical, they are not patentably distinct from each other because although claims 15-20 are directed to a computer program product it . 
	Claims 1-7,8-14 contain every element of claims 1-7,8-14 of U.S. Patent No. 10540091. Therefore the claims of the instant application are not patentable distinct from the earlier patent claims and as such are unpatentable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a first probability determining module, second probability 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20170364271 discloses determining a raid level for a mapped RAID based on a desired ratio vs actual ratio based on the rebuilding speed between a mapped and non-mapped RAID. USPN 20140019813 discloses determining probability of failure for various types of RAID arrays.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113